— Application by the defendant pro se for a writ of error coram nobis to vacate a decision and order of this court, dated November 9, 1987, which determined an appeal from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered August 16, 1983 (see, People v McRae, 134 AD2d 374), on the ground of ineffective assistance of appellate counsel.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel. Contrary to the defendant’s specific contention, his appellate counsel did not disparage any of the claims that the defendant wished to raise on his appeal (cf., People v Vasquez, 70 NY2d 1). Further, the defendant has not identified any argument which counsel could have but unreasonably failed to raise on the direct appeal (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Kunzeman and Lawrence, JJ., concur.